DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.  

Response to amendment

Claims 1, 11 and 14 have been amended. Claims 9, 10, 12 and 20 have cancelled.  Claims 1-8, 11 and 13-19 are pending.  

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is Non-Final.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a computer system for”, “a detection component”, an interface component”, “a data analysis component”, “a mapping component”, “a processing unit”, “a contextualization component”, in claims 14-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.


Claims 1-8, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buda et al. (US 2019/0122229 A1).

Regarding claims 1, 11 and 14 Buda discloses a computer-implemented method for contextualizing an abnormal event, the method comprising:
detecting an occurrence of the abnormal event within a geographic region, the
abnormal event occurring at an occurrence time (see Buda paragraph [0059], if there is an accident (e.g., an earthquake in a region), users (people or a “crowd of people”) may change their recurrent expected pattern. The unexpected patterns or movements of the users may raise an alarm as something abnormal happening (e.g., the earthquake) in the region where the crowd was expected);
obtaining location-based social network (LBSN) data relating to the geographic region for a time period including the occurrence time, wherein the LBSN data at least includes a geotagged location of a user and an activity of the user at the geotagged location (see Buda paragraph [0015], a method for identifying and recognizing crowd movements within a geographical area and for selected periods of time using social media network applications. In one aspect, the use of IoT computer devices (e.g., a smart phone) by one or more users may be employed using Location-based Social Networks (“LBSNs”), which enable users to share their activity-related choices using the person's various social networking applications);
analyzing the obtained LBSN data, wherein the analyzation determines a linked event within the geographic region for the time period (see Buda paragraph [0016], the LBSNs may report geographical coordinates of the user and also identify the venues, locations, or coordinates where users may check-in such as, for example, restaurants, outdoor activities, or a stadium. In other words, the LBSNs enable each user to correlate the location of the user along with the activity of the user. In addition, these communication broadcasts of the user via the computing devices and the LBSN may contain semantic data and information such as, for example, tips, comments or recommendations on the venues visited by the users (e.g., “this restaurant is great” or “the stadium is really icy so be careful when walking up the stairs”). Also, the scale of LBSNs data may be based on the user's participation level, which may provide cultural, socio-demographic, and behavioral insights of different areas (e.g., a city.), etc.);
contextualizing the abnormal event by associating the linked event with the abnormal event, wherein the context is an event that was occurring at the time of the abnormal event (see Buda paragraph [0017], provide for recognizing recurrent crowd mobility patterns in a defined geographical area at selected or defined periods of time. A crowded area (e.g., a number of people gathered together) may be determined for a selected geographical region at predefined time intervals based on spatial distribution of a plurality of users collected from a social media network. A crowd footprint may be generated according to the crowded areas determined at the predefined time intervals. Recurrent crowd mobility patterns may be detected according to the crowd footprint);
generating data for abnormal event classification, wherein the generating comprises: for each of a plurality of abnormal events within a geographic region (see Buda paragraph [0057], for detecting recurrent crowd mobility patterns such as, for example, crowd mobility patterns in cities using mobility data (e.g., latitude/longitude mobility dataset), LBSNs data, and time data. The recurrent crowd mobility patterns may be detected using unsupervised learning operations and one or more clustering operations (e.g., K-means) for detecting and extracting varies types of crowd patterns (e.g., patterns of crowds of people) in cities by grouping together selected time intervals (e.g., clustering one or more days of a week for selected time intervals),
contextualizing the abnormal event by mapping an associated linked event
to each abnormal event (see Buda paragraph [0057], one or more probabilistic models or “topic models” may be employed for extracting recurrent crowd mobility patterns. The one or more topic models may provide one or more semantic structures of a document collection… the one or more topic models may be used for extracting recurrent crowd mobility patterns in cities);
for each of the plurality of abnormal events within the geographic region, storing the associated linked event to each abnormal event (see Buda paragraph [0058],  the present invention provides for recognizing recurrent crowd mobility patterns in a defined geographical area); and 
training an event classifier model, with the stored associated linked event mapped to each abnormal event to automatically associate a future detected abnormal event with an event type without the LBSN data (see Buda paragraph [0058],  the present invention provides for recognizing recurrent crowd mobility patterns in a defined geographical area such as, for example, a city that may be partitioned using zip codes, zones, regions, blocks, or divided sections using various data from LBSN and time data. In addition, mechanisms of the illustrated embodiments may estimate a crowd intensity level or degree thereby providing additional detail to understand the level of crowdedness. Moreover, the present invention provides for recognizing recurrent crowd mobility patterns by using a non-negative matrix factorization (NMF) and Gaussian Kernel Density Estimation (KDE) for extracting the recurrent crowd mobility patterns in cities which may depict crowd patterns and crowd shifts from one area to another during each day across various time-slots; see Buda paragraph [0059] the present invention enables detection of recurrent crowd mobility patterns by detecting anomalous and rare events. For instance, region “r3” may be detected as crowded (e.g., highest crowd level for region “r3”) at time slot t2 and may thus raise an emergency alarm as anomalous behavior occurring at region “r3” compared to the expected pattern (region “r2” at time slot “t2” in this example) as one or more disasters change the recurrent patterns bringing people to different locations. For example, if there is an accident (e.g., an earthquake in a region), users (people or a “crowd of people”) may change their recurrent expected pattern. The unexpected patterns or movements of the users may raise an alarm as something abnormal happening (e.g., the earthquake) in the region where the crowd was expected).

Regarding claims 2 and 15 Buda discloses, wherein detecting the occurrence of the abnormal event within the geographic region further comprises: obtaining metric data relating to a monitored metric of the geographic region; and processing the metric data with an anomaly detection algorithm to detect the occurrence of an abnormal event (see Buda paragraph [0018], provide for detecting recurrent crowd mobility patterns such as, for example, by 1) crowd detection, 2) data preparation, and 3) recurrent crowd mobility pattern detection. For example, in step 1, a crowd detection operation may detect one or more crowded areas at certain time intervals given a certain geographical area. The crowd detection operation may be based on spatial distribution of one or more social life traces captured from an LBSN dataset. Social life traces may be social activity and/or the location of the person. For example, assume user A is in area “X” at time “T1” but later moves to area “Y”. At time “T2” user A reports the “social activity” of user A (e.g., a social life trace). The LBSNs capture the social life activity (e.g., social life trace) of user A but also provides the location information). 

Regarding claim 3 Buda discloses wherein processing the metric data with an anomaly detection algorithm to detect the occurrence of an abnormal event further comprises: determining, from the metric data, a first value of the monitored metric at first point in time; determining an expected value of the monitored metric at the first point in time; and detecting the occurrence of the abnormal event at the first point in time, based on the first and expected values of the monitored metric at the first point in time (see Buda paragraph [0063], the crowd footprints (e.g., identified crowded areas) may be applied and inputted into a Non-Negative Matrix Factorization (NMF) operation so as to recognize the recurrent mobility patterns and determine when (e.g., time) and where (e.g., location) the crowd shifts during one or more days of the week. The recurrent crowd mobility patterns that are detected may be mapped for visualization (see FIG. 6). That is, the recurrent crowd mobility patterns that are detected may be mapped and displayed via an interactive graphical user interface of a computing device such as, for example, an IoT device (e.g., smart phone, computer, etc.) while highlighting the crowd intensity across space and time, as in block 418).

Regarding claim 4,  Buda discloses, wherein determining an expected value of the monitored metric at the first point in time further comprises: calculating an expected value using at least one of: a time series forecasting model; and machine-learning model (see Buda paragraph [0057], the recurrent crowd mobility patterns may be detected using unsupervised learning operations and one or more clustering operations (e.g., K-means) for detecting and extracting varies types of crowd patterns (e.g., patterns of crowds of people) in cities by grouping together selected time intervals (e.g., clustering one or more days of a week for selected time intervals)). 

Regarding claims 5 and 16 Buda discloses wherein obtaining LBSN data relating to the geographic region for a time period including the occurrence time further comprises: determining, based on the detected occurrence of an abnormal event, a time period including the occurrence time; and retrieving, from one or more databases, LBSN data relating to the geographic region for the determined time period (see Buda paragraph [0065],  an additional map diagram 600 depicts an exemplary identification of recurrent crowd mobility patterns for a selected time period in a geographical area (e.g., a city). More specifically, map diagram 600 maps the recurrent crowd mobility patterns for a weekend day during the time periods between 8:00 a.m. to 12 p.m. As illustrated in FIG. 6, map 600 depicts the geographical area divided into one or more zones or “zip codes”. Each zone or zip code reflects the intensity of the crowd according to various shades/colors for visual illustration). 

Regarding claims 6 and 17 Buda discloses wherein analyzing the obtained LBSN data further comprises: detecting one or more events within the geographic region based on the obtained LBSN data; determining a measure of relevance of each of the detected one or more events; and determining a linked event based on the determined measure of relevance for each of the detected one or more events (see Buda paragraph [0065],  Each zone or zip code reflects the intensity of the crowd according to various shades/colors for visual illustration. As used in FIG. 6, by way of example only, the shade/color (e.g., low, medium, high) reflects highest intensity crowd areas, medium intensity crowd areas, and lowest intensity crowd areas. That is, the darker color reflects the greatest amount of crowd intensity, the lightest shade/color reflects the least amount of crowd intensity (as compared to the greatest amount of crowd size), and the medium shade/color reflects a crowd intensity greater than the least amount of crowd intensity but less than the greatest amount of crowd intensity. That is, during the weekend day during the time periods between 8:00 a.m. to 12 p.m., the crowded areas may be displayed where the lightest shade/color, medium shade/color, and darkest shade/color indicate low crowded areas, medium-crowded areas, and highest crowded areas respectively. The recurrent crowd mobility patterns may be dynamically changed and illustrated in map 600 according to different time periods and/or locations). 

Regarding claims 7 and 18 Buda discloses, wherein detecting one or more events within the geographic region based on the obtained LBSN data further comprises:
processing the obtained LBSN data with a topic-modelling algorithm to identify popular topics for the time period (see Buda paragraph [0057],  one or more probabilistic models or “topic models” may be employed for extracting recurrent crowd mobility patterns. The one or more topic models may provide one or more semantic structures of a document collection. Stated differently, the one or more topic models may be used for extracting recurrent crowd mobility patterns in cities such as, for example, using NLP (e.g., Latent Dirichlet Allocation (“LDA”) processing) to automatically discover a user's routine behavior utilizing a mobility dataset. The NLP and artificial intelligence (AI) may be provided to process content and/or one or more topic models); determining a measure of relevance of each of the popular topics; and determining one or more events based on the determined measure of relevance for each of the popular topics (see Buda paragraph [0065],  Each zone or zip code reflects the intensity of the crowd according to various shades/colors for visual illustration. As used in FIG. 6, by way of example only, the shade/color (e.g., low, medium, high) reflects highest intensity crowd areas, medium intensity crowd areas, and lowest intensity crowd areas. That is, the darker color reflects the greatest amount of crowd intensity, the lightest shade/color reflects the least amount of crowd intensity (as compared to the greatest amount of crowd size), and the medium shade/color reflects a crowd intensity greater than the least amount of crowd intensity but less than the greatest amount of crowd intensity. That is, during the weekend day during the time periods between 8:00 a.m. to 12 p.m., the crowded areas may be displayed where the lightest shade/color, medium shade/color, and darkest shade/color indicate low crowded areas, medium-crowded areas, and highest crowded areas respectively. The recurrent crowd mobility patterns may be dynamically changed and illustrated in map 600 according to different time periods and/or locations). 

Regarding claims 8 and 19 Buda discloses, wherein determining a linked event further comprises, responsive to the determined measure of relevance for each of the detected one or more events not exceeding a predetermined threshold, determining that there is no linked event, and wherein the method further comprises: responsive to determining that there is no linked event, identifying that detected occurrence of an abnormal event is erroneous (see Buda paragraph [0059],  region “r3” may be detected as crowded (e.g., highest crowd level for region “r3”) at time slot t2 and may thus raise an emergency alarm as anomalous behavior occurring at region “r3” compared to the expected pattern (region “r2” at time slot “t2” in this example) as one or more disasters change the recurrent patterns bringing people to different locations. For example, if there is an accident (e.g., an earthquake in a region), users (people or a “crowd of people”) may change their recurrent expected pattern. The unexpected patterns or movements of the users may raise an alarm as something abnormal happening (e.g., the earthquake) in the region where the crowd was expected; see Buda paragraph [0016],  the LBSNs may report geographical coordinates of the user and also identify the venues, locations, or coordinates where users may check-in such as, for example, restaurants, outdoor activities, or a stadium. In other words, the LBSNs enable each user to correlate the location of the user along with the activity of the user. In addition, these communication broadcasts of the user via the computing devices and the LBSN may contain semantic data and information such as, for example, tips, comments or recommendations on the venues visited by the users (e.g., “this restaurant is great” or “the stadium is really icy so be careful when walking up the stairs”). Also, the scale of LBSNs data may be based on the user's participation level, which may provide cultural, socio-demographic, and behavioral insights of different areas (e.g., a city.), etc).

	Regarding claim 13, Buda discloses at least one processor, wherein the at least one processor is adapted to execute the program instruction of the computer product (see Buda paragraph [0003], recognizing recurrent crowd mobility patterns in a defined geographical area and at selected time intervals using one or more processors are provided).

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164